     Case 1:16-cv-09517-LAK-KHP Document 266 Filed 11/09/19 Page 1 of 11



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


  DANIEL KLEEBERG, LISA STEIN, and
  AUDREY HAYS,

                           Plaintiffs,
                                                       Civil Action No. 16-CV-9517(LAK)(KHP)
            v.

  LESTER EBER; ALEXBAY, LLC f/k/a
  LESTER EBER, LLC; ESTATE OF
  ELLIOTT W. GUMAER, JR.; and WENDY
  EBER,

                           Defendants,

            and

  EBER BROS. & CO., INC.; EBER BROS.
  WINE AND LIQUOR CORP.; EBER
  BROS. WINE & LIQUOR METRO, INC.;
  EBER-CONNECTICUT, LLC; EBER-
  RHODE ISLAND, LLC; EBER BROS.
  ACQUISITION CORP.; EBER-METRO,
  LLC; SLOCUM & SONS OF MAINE, INC.;
  and CANANDAIGUA NATIONAL BANK
  & TRUST COMPANY,

                           Nominal Defendants.


                 DECLARATION OF BRIAN C. BROOK IN SUPPORT OF PLAINTIFFS’
                      MOTION FOR PARTIAL SUMMARY JUDGMENT

       1.         I, Brian C. Brook, am an attorney licensed to practice law in the State of New

York and in this Court, among other jurisdictions. I am the principal of the law firm of Brook &

Associates, PLLC, and have been counsel of record for the Plaintiffs in the above-captioned case

since its initial filing in December 2016.




                                                   1
     Case 1:16-cv-09517-LAK-KHP Document 266 Filed 11/09/19 Page 2 of 11




        2.      I submit this declaration and the exhibits attached hereto in support of Plaintiffs’

Motion for Partial Summary Judgment.

        3.      The following pages contain an Exhibit List with exhibits that are described in a

manner that is generally true and accurate to the best of my knowledge, information, and belief.

        4.      Exhibits 1 through 131 were previously marked during depositions conducted by

Plaintiffs in this matter, and the exhibit numbers have been retained in order to facilitate a clear

reading of the record. Unless otherwise expressly stated, all references in Plaintiffs’ moving

papers to any “Exhibit” is a reference to Plaintiffs’ Exhibits as specified in the depositions and
on the attached list.

        5.      Only those exhibits that are relied on or which we expect to potentially rely on in

reply are included on the Exhibit List and being filed. Accordingly, there are numerous

numerical gaps in the list. For the electronic filing, each PDF containing multiple exhibits has

PDF bookmarks to allow easy navigation to specific exhibits. Each exhibit is also labeled on its

first page with a yellow “Plaintiffs’ Exhibit” tag.

        6.      Exhibits numbered 132 and higher are documents that were not marked during

deposition examinations conducted by Plaintiffs. Exhibit 139 was produced to Plaintiffs on

August 22, 2019, the evening before the deposition of Defendants’ Expert Frank Torchio. These

revised exhibits to his report were referenced during his deposition as the “revised” exhibits, but

it does not appear that the revised exhibits themselves were marked as an exhibit on their own.

        7.      It should be noted that, as to certain documents, Plaintiffs will contend at trial that

the documents contain false information, particularly with respect to dates, as the evidence

adduced shows that backdating documents by days, weeks, and sometimes months was rampant.

We have reason to believe that at least one document produced very late in discovery (Exhibit

115) was aggressively backdated more than two years in order to plug a hole in the challenged

corporate actions of February 2017. Defendants have refused Plaintiffs’ repeated requests to

produce metadata or native format files to verify the dates and other information appearing on


                                                   2
     Case 1:16-cv-09517-LAK-KHP Document 266 Filed 11/09/19 Page 3 of 11




the face of questionable documents. Obviously, this Court cannot infer malintent at this stage,

but I mention this so that it is clear that Plaintiffs are not adopting the descriptions of the

documents or the truth of the information therein for any purpose beyond the instant motion for

partial summary judgment. Plaintiffs reserve the right to dispute the very same documents, to the

extent necessary, in their oppositions to Defendants’ summary judgment motions, and certainly

later at any trial or evidentiary hearing.

        8.      Defendants failed to produce a copy of the Bylaws of Eber Bros. & Co., Inc.

(“EB&C”) in discovery at the same time they produced other corporate governance documents.
A copy of the Bylaws was first provided to Plaintiffs by email from Lester Eber’s counsel of

record to me on October 2, 2018.

        9.      In accordance with the Bylaws provided, Audrey Hays requested a special

meeting of the shareholders on October 10, 2018, but defense counsel advised that the Ebers

refused to acknowledge Audrey Hays as a shareholder.

        10.     On October 26, 2018, I sent an email to Paul Keneally and his colleagues in

which I forwarded a copy of the October 11, 2017 letter from CNB’s counsel to me and Lester’s

counsel, Plaintiffs’ Exhibit 38, including its attached copies of stock certificates and stock

powers that had been purportedly executed by CNB on October 2, 2017.

        11.     On October 31, 2018, I received the email and attached “Notice of Intent to

Purchase” that has been marked as Plaintiffs’ Exhibit 35.

        12.     On December 3, 2018, I filed on ECF a redline of the proposed Third Amended

Complaint against the filed Second Amended Complaint. I forwarded that redline to Lester

Eber’s counsel, John Herbert, later that same day. In the proposed Third Amended Complaint,

Plaintiffs contended that the October 31, 2018 “notice of intent to purchase to CNB was

ineffective [] because it failed to indicate that Lester would pay a price equal to the book value of

the shares. Such information was required to be included in the notice.” ECF No. 166-1 ¶317.




                                                   3
     Case 1:16-cv-09517-LAK-KHP Document 266 Filed 11/09/19 Page 4 of 11




       13.     On December 17, 2018, John Herbert emailed to Rita Nischal of CNB, copying

me and the Ebers’ counsel of record, correspondence purporting to supplement the “Notice” that

was sent on October 31, 2018 by adding the missing information that Plaintiffs had identified in

their proposed pleading. A true and correct copy of Mr. Herbert’s email attachment is marked as

Plaintiffs’ Exhibit 164.


       I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the foregoing is true

and correct.



       Dated: November 8, 2019

                                             /s Brian C. Brook        .
                                             Brian C. Brook




                                                4
       Case 1:16-cv-09517-LAK-KHP Document 266 Filed 11/09/19 Page 5 of 11

Plaintiffs’ Exhibit List | Kleeberg v. Eber, 16-cv-9517

  EX #     DESCRIPTION                                                              DATE

   1       Internal Canandaigua National Bank (“CNB”) Email re Eber Account         Sent 11/22/2006

   2       Email from Wendy Eber to Rick Hawks, CNB, re: Annual Letter              Sent 12/02/2009

   4       Letter from CNB to Audrey Hays                                           Dated 12/18/2012

   5       Letter from CNB to Audrey Hays                                           Dated 12/23/2013

           Email from Wendy Eber to Lester Eber attaching for his review draft
   6       “Minutes from Meeting of Trustees of the Trust of Allen Eber June 7th”   Sent 1/02/2013
           2012

   8       Lester Eber’s Notarized Affidavit                                        Signed 12/08/2011

           Letter from Richard Hawks (CNB) to Lester Eber and Elliott Gumaer re:
   9                                                                                Dated 2/24/2016
           Allen Eber Residuary Trust

           Chart of Corporate Structure of EBWLC and Operating Affiliates as of
  11                                                                                Undated
           2009

           Wendy Eber’s “Summary of Lester Eber’s Payments for Liabilities of
  12                                                                                Undated
           EBER Bros. W and L Corp.”

  13       Line of Credit Note from Eber Metro to Lester Eber                       “October __, 2009”

  14       Polebridge Bowman Stock Purchase Agreement with Eber Metro               “as of” 5/30/2010

  15       Security Agreement between EBWLC, Eber Metro, and Lester Eber            “as of” 2/26/2010

  16       Line of Credit Note from Eber Metro to Lester Eber                       Dated 2/26/2010

  17       Debt Assumption Agreement between EBWLC and Eber Metro                   “as of” 2/11/2011

           Amended and Restated Security Agreement between EBWLC and Eber
  18                                                                                “as of” 2/11/2011
           Metro “in favor of” Lester Eber

  19       Minutes of EBWLC 8/18/2011 Board Meeting                                 Undated

  21       Gumaer Resignation from EB&C, Eber Metro, and Eber‐CT                    Scanned 2/7/2017

           Consulting Agreement between Southern Wine & Spirits and Lester
  27                                                                                Effective 8/30/2007
           Eber




                                               Page 1
    Case 1:16-cv-09517-LAK-KHP Document 266 Filed 11/09/19 Page 6 of 11

Plaintiffs’ Exhibit List | Kleeberg v. Eber, 16-cv-9517

  EX #   DESCRIPTION                                                                DATE

  28     W‐2s Issued to Lester Eber for 2006 to 2009, and 2011 to 2017              Various

                                                                                    Various from 2012 to
  29     Letter Agreements between Southern Wine & Spirits and Lester Eber
                                                                                    2016

  30     Amended and Restated Promissory Note                                       “as of” 3/13/2006

         Alexbay, LLC Business Details and Name Change History from
  31                                                                                Accessed 10/1/2016
         Connecticut Secretary of State

  32     Letter from Rita Nischal, Esq. (CNB) to Lester Eber                        Dated 7/12/2017

  33     Order for Judicial Settlement of Final Account of Co‐Trustee               6/1/2017

  34     Letter from James G. Vazzana, Esq. to Rita Nischal                         7/19/2017

         Email from Paul Keneally attaching Notice of Intent to Purchase Shares
  35                                                                                Sent 10/31/2018
         from Lester Eber to Allen Eber Trust c/o CNB

  36     Proposed Distribution of Securities from Allen Eber Trust                  Revised 9/2017

  37     Email from James Vazzana to Rita Nischal                                   Sent 9/15/2017

  38     Letter from Larisa LaRocca to James Vazzana and Brian Brook                Dated 10/11/2017

  40     Email from James Vazzana to Lorisa LaRocca                                 Sent 6/2/2017

  41     Email from James Vazzana to Lorisa LaRocca                                 Sent 8/18/2017

  42     Letter from Audrey Hays to Wendy and Lester Eber                           Sent 10/10/2018

         Written Consent of the Sole Member of EBWLC BOD; Stock Issuance to
                                                                                    “as of” 2/14 and
  43     Lester Eber; EBWLC Certificate of Incorporation Amendment; Written
                                                                                    2/15/2017
         Consent of EB&C as shareholder of EBWLC

  44     Alexbay v. EBWLC et al. Summons and Complaint                              Filed 2/21/2012

         Affidavit of Lester Eber in Support of Motion for Judicial Determination
  45                                                                                Signed 3/14/2012
         of ‘Commercial Reasonableness’ Under UCC 9‐627

  46     Affidavit of Lester in Harris Beach v. EBWLC et al., No. 2014‐13623        Signed 6/24/2015




                                               Page 2
    Case 1:16-cv-09517-LAK-KHP Document 266 Filed 11/09/19 Page 7 of 11

Plaintiffs’ Exhibit List | Kleeberg v. Eber, 16-cv-9517

  EX #   DESCRIPTION                                                                DATE

                                                                                    Dated 1/2/2001 and
  47     Engagement Letter Agreement between Elliott Gumaer and Lester Eber
                                                                                    stamped 1/8/2001

  48     Email from Elliott Gumaer to Wendy and Lester Eber re: Compensation        Sent 10/29/2013

  49     Letter from Lester Eber to Sally Kleeberg re: Loan (without enclosures)    Dated 4/2/2010

  55     Slocum of Maine Call Option Exercise Letter                                Dated 7/_/2012

         Letter Agreement between EBWLC and Eder‐Goodman, LLC re Sale of
  56                                                                                Dated 1/29/2008
         Interest in Eber‐CT

  57     Amended and Restated LLC Agreement of Eber‐CT                              “as of” 4/1/2008

         Alexbay’s Notice to EBWLC of Proposal to Accept Collateral in Full
  59                                                                                Dated 1/_/2012
         Satisfaction of Debts Owed by Eber Metro

  60     Board Meeting Minutes                                                      Various

         Unanimous Written Consent of the Board of Directors of EBWLC to
  61                                                                                Signed 6/9/2012
         transfer Eber Metro to Alexbay

         Eber Metro Stock Certificate Issued to Alexbay, signed by Lester Eber as
  62                                                                                Dated 6/5/2012
         President of Eber Metro

         Agreement for Turnover and Acceptance of Eber Metro Pursuant to
  63     N.Y. U.C.C., signed by Lester for Alexbay and Wendy for EBWLC and          Dated 6/5/2012
         Metro

         Emails from Gumaer to Lester and Wendy Eber re: Trustee
  67                                                                                4/11 & 6/28/2014
         Compensation

  74     Affidavit of Confession of Judgment, Teamsters v. EBWLC                    Signed 8/1/2012

         Unanimous Written Consent of Board of Directors of EBWLC re: Lester        “as of” 2/28/2012
  77
         Eber Resignation and Appointment of Wendy Eber as President                but faxed 3/26/2012

  86     Letter from James Vazzana to Lorisa LaRocca re Lester Eber / Trust         Dated 3/28/2017

         Wendy Eber Amended Responses Daniel Kleeberg’s First Set of
  88                                                                                Dated 7/26/2018
         Interrogatories




                                              Page 3
    Case 1:16-cv-09517-LAK-KHP Document 266 Filed 11/09/19 Page 8 of 11

Plaintiffs’ Exhibit List | Kleeberg v. Eber, 16-cv-9517

  EX #   DESCRIPTION                                                              DATE


         Letters from Wayne Chaplin, President of Southern Wine & Spirits, to     3/14/2007 and
  93
         Lester Eber, President of EBWLC                                          2/7/2007

         Email from Wendy Eber to Elliott Gumaer attaching Letter dated
  98                                                                              Sent 12/13/2012
         11/7/2012 from Underberg & Kessler re Alexbay’s loans

         Email from Lester Eber to Elliott Gumaer re: attending meeting and
  101                                                                             Sent 3/2/2012
         speaking with Richard Hawks of CNB

  102    Emails between Elliott Gumaer, Wendy Eber, and Lester Eber               Sent 3/9/2012

  107    Ebers’ Amended Answer to Third Amended Complaint (“TAC”)                 Filed 6/24/2019

  108    Bylaws of EBWLC                                                          Undated

  109    Email and Attachments drafted by David Belt, Esq. for Lester Eber        1/18/2012

  110    Lester Eber Deposition Day One Errata Sheet                              Signed 3/8/2019

         Email from Wendy Eber to Lester Eber’s assistant supplying responses
  112                                                                             Sent 10/5/2011
         to questions from David Belt re: Lester’s loans

         Email from Wendy Eber to David Belt, Esq. re Lester Eber Loan Balances
  114                                                                             Sent 1/18/2012
         and Interest

         Unanimous Written Consent of the Members of the Board of Directors
  115                                                                             “as of” 2/14/2017
         of EB&C

         Email from Wendy Eber to Lester Eber, Elliott Gumaer, and Glenn
  117                                                                             Sent 3/4/2010
         Sturm re Minutes to Board Meeting

         Email from Elliott Gumaer to Wendy Eber re Wendy taking first right of
                                                                                  Gumaer email sent
         first refusal to Polebridge Bowman’s 6% interest in Eber‐CT (forwarded
  119                                                                             5/26/2010; Memo
         to Harris Beach attorneys), and attaching Memorandum from Glenn
                                                                                  dated 5/26/2010
         Sturm

         Email from Wendy Eber to Elliott Gumaer attaching a Unanimous
  120    Written Consent in Lieu of Meeting of the Board of Directors of Eber     Sent 7/29/2010
         Metro dated May 28, 2010 but not yet signed by Gumaer

  122    Email from Elliott Gumaer to Wendy Eber re Alexbay matter                Sent 3/13/2012




                                             Page 4
    Case 1:16-cv-09517-LAK-KHP Document 266 Filed 11/09/19 Page 9 of 11

Plaintiffs’ Exhibit List | Kleeberg v. Eber, 16-cv-9517

  EX #   DESCRIPTION                                                                DATE

         Email from Wendy Eber to Marino Fernandez attaching documents re:
  123                                                                               Sent 3/12/2012
         CNB’s loan to Eber‐CT

  126    Expert Report of Frank Torchio                                             Served 6/28/2019

  127    Expert Report of Glenn Liebman                                             Served 7/26/2019

  132    Allen Eber’s Will (the Trust instrument)                                   Signed 10/27/1969

  133    Bylaws of Eber Bros. & Co., Inc. (“EB&C”)                                  Undated

                                                                                    Issued 5/10/1991,
  134    EB&C Stock Certificates Issued to the Trustees                             12/2/1997, and
                                                                                    9/6/1989

         CNB’s Petition for Judicial Settlement of Final Account of Co‐Trustee,
  135    Resignation and Discharge of Co‐Trustee and Termination of Trust           Filed 2/15/2017
         (Relevant Excerpts Only; Ex. A (Empire Valuation) Omitted)

         Email from Wendy Eber to James Vazzana attaching Empire Valuation’s
  136                                                                               Sent 1/27/2017
         Appraisal of EBWLC; forwarded to CNB’s outside counsel

         Notice of Appearance of James G. Vazzana, of Wiedman, Vazzana,             Sent 3/14/2017;
  137    Corcoran & Volta, P.C., on behalf of Lester Eber in the Final Accounting   Signed by Lester
         of CNB Matter (with Cover Letter and Email)                                Eber 3/13/2017

  138    Appointment of CNB as Trustee of the Trust                                 Dated 7/23/2007

  139    Revised Torchio Report Exhibits                                            Produced 8/22/2019

  140    Guaranty of EBWLC “in favor of” Lester Eber                                “as of” 2/26/2010

         Lester Eber’s 2nd Amended Responses to Lisa Stein’s First Set of
  141                                                                               Dated 7/26/2018
         Interrogatories

         Lester Eber’s 2nd Amended Responses to Daniel Kleeberg’s First Set of
  142                                                                               Dated 7/26/2018
         Interrogatories

  143    Letter from Paul Keneally to Daryoush Behbood                              Sent 8/17/2018

         Eber Defendants’ Responses to Audrey Hays’ Second Set of
  144                                                                               Verified 8/27/2018
         Interrogatories



                                               Page 5
      Case 1:16-cv-09517-LAK-KHP Document 266 Filed 11/09/19 Page 10 of 11

Plaintiffs’ Exhibit List | Kleeberg v. Eber, 16-cv-9517

  EX #    DESCRIPTION                                                              DATE

          Lester Eber’s Responses to Daniel Kleeberg’s Second Set of
  145                                                                              Verified 8/27/2018
          Interrogatories

  146     Wendy Eber’s Responses to Lisa Stein’s First Set of Interrogatories      Signed 8/28/2018

  147     Letter from Paul Keneally to Brian Brook re Interrogatory Supplements    Sent 12/14/2018

  148     Responses to Hays’ Contention Interrogatories                            Dated 9/13/2019

  149     Responses to Stein’s Contention Interrogatories                          Dated 9/13/2019

          Stand‐Alone Restricted Stock Award Agreement and Employment              Effective “as of”
  151
          Agreement between Wendy Eber and Eber Metro and Eber‐CT                  8/14/2012

  152     Resolutions of the Board of Directors of EBWLC                           Dated 2/26/2010

  153     Email from Wendy Eber to Richard Hawks                                   Sent 12/15/2016

          Board Authorizing Resolution re: Transactions with Southern Wine &
  154                                                                              Dated 8/__/2007
          Spirits

  155     EBWLC Form W‐2 to Lester Eber                                            Calendar Year 2010

          Emails between Richard Hawks, Lester Eber, and Elliott Gumaer re: Lisa
  156                                                                              9/1 to 9/6/2011
          Kleeberg Stein Financial Request

          Letters from Richard Hawks (CNB) to Sally Kleeberg, Lester Eber, and
  157                                                                              Dated 9/20/2011
          Wendy Eber re Distribution to Erica Stein

  158     Audited Financial Statement for Eber‐CT 2011 and 2012                    Dated 2/4/2013

          Stipulation between Alexbay, EBWLC and Eber Metro re “no objection”
  159                                                                              Signed 3/9/2012
          to conveying Eber Metro to Alexbay

          EBWLC General Ledger Page 76, reflecting Legal and Accounting
160                                                                                Redacted by Defs.
          Expenses in Winter and Spring 2012

          Letter from Richard Hawks (CNB) to Audrey Hays, enclosing Letter from
161                                                                                Dated 12/18/2009
          Lester Eber dated 12/15/2009

          Closing Index to Harris Beach’s Transaction Binder for Eber Bros. ‐‐
162                                                                                Undated
          Southern Wine & Spirits Transactions



                                                Page 6
      Case 1:16-cv-09517-LAK-KHP Document 266 Filed 11/09/19 Page 11 of 11

Plaintiffs’ Exhibit List | Kleeberg v. Eber, 16-cv-9517

  EX #    DESCRIPTION                                                              DATE

          Alexbay Notice to Eber Metro of Proposal to Accept Collateral In Full    Faxed 1/18/2012 and
163
          Satisfaction of Debts, and Notice to Teamsters                           Delivered 1/19/2012

          Follow‐up Correspondence from Lester Eber to Allen Eber Trust c/o        Signed and Sent
164
          CNB re [Exhibit 35]                                                      12/17/2018

                                                                                   Deposed 1/23/2019
176       Deposition of Lester Eber (excerpts from both days)
                                                                                   and 6/27/2019

                                                                                   Deposed 2/28/2019
177       Deposition of Wendy Eber, individually (excerpts from both days)
                                                                                   and 6/28/2019

          Deposition of Eber Metro per FRCP 30(b)(6), with Wendy Eber as           Deposed 1/24/2019
178
          corporate designee (excerpts from both days)                             and 2/27/2019

          Deposition of Eber‐CT per FRCP 30(b)(6), with Wendy Eber as corporate
179                                                                                Deposed 2/27/2019
          designee

                                                                                   Deposed 8/20/2018
180       Deposition of Richard Harris Hawks, Jr. (excerpts from both days)
                                                                                   and 4/11/2019

          Deposition of Southern Glazer’s Wine & Spirits, LLC per FRCP 30(b)(6),
181                                                                                Deposed 5/9/2019
          with Lee Hager as corporate designee

182       Deposition of Frank C. Torchio                                           Deposed 8/23/20190

190       Declaration of Audrey Nan Hays                                           Signed 11/4/2019

191       Declaration of Lisa Stein                                                Signed 11/8/2019

192       Declaration of Daniel Kleeberg                                           Signed 11/8/2019




                                               Page 7
